Title: From Thomas Jefferson to J. Phillipe Reibelt, 2 May 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington May 2. 05.
                  
                  I have 10. vols. of the Quarto edition of the Oiseaux de Buffon, with planches enluminées: but they go only to plate 646. being 5. vols. of text, & 5. vols. of plates. could you undertake to import the residue of the work for me, ready bound: for otherwise binding here costs as much as the book. the books which made the subject of your last letter had been taken by the offices. I gave your letter to mr Smith Secretary of the Navy, who will see to paiment for himself & the others. he will be in Baltimore in two or three days, & should it escape his attention, you can apply to him. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               